Cite as 2014 Ark. 105

                   SUPREME COURT OF ARKANSAS
                                          No.   CV-13-593

JESSIE BUCHANAN                                      Opinion Delivered   March 6, 2014
                                 APPELLANT
                                                     PRO SE APPEAL FROM JEFFERSON
V.                                                   COUNTY CIRCUIT COURT AND
                                                     MOTION FOR EXTENSION OF TIME
                                                     TO FILE REPLY BRIEF, NO. 35CV-13-
RAY HOBBS, DIRECTOR, ARKANSAS                        84
DEPARTMENT OF CORRECTION
                       APPELLEE                      HONORABLE JODI RAINES DENNIS,
                                                     JUDGE

                                                     ORDER AFFIRMED; MOTION MOOT.


                                           PER CURIAM

       In 1992, appellant Jessie Buchanan was found guilty by a jury of capital murder and

sentenced to life imprisonment without parole. This court affirmed. Buchanan v. State, 315 Ark.

227, 866 S.W.2d 395 (1993). Appellant subsequently filed a pro se petition for writ of habeas

corpus in the county in which he was incarcerated. The circuit court denied the petition, and

we affirmed. Buchanan v. State, CR-97-214 (Ark. Mar. 5, 1998) (unpublished per curiam).

Appellant then filed a second petition for habeas relief in the Jefferson County Circuit Court,

the county in which he was incarcerated.1 The circuit court denied the petition by written order,

and appellant timely filed a notice of appeal from that order. Both appellant’s brief-in-chief and

appellee’s brief were timely filed. Now before us is appellant’s pro se motion for extension of

time to file reply brief. As it is clear from the record and the filed briefs that appellant could not

prevail if the appeal were permitted to go forward, the order is affirmed, and the motion is moot.


       1
        As of the date of this opinion, appellant remains incarcerated in Jefferson County.
                                       Cite as 2014 Ark. 105

       The burden is on the petitioner in a habeas-corpus petition to establish that the trial court

lacked jurisdiction or that the commitment was invalid on its face; otherwise, there is no basis

for a finding that a writ of habeas corpus should issue. Culbertson v. State, 2012 Ark. 112 (per

curiam). Under our statute, a petitioner who does not allege actual innocence and proceed under

Act 1780 of 2001 Acts of Arkansas must additionally make a showing by affidavit or other

evidence of probable cause to believe that he is illegally detained. Ark. Code Ann. § 16-112-

103(a)(1) (Repl. 2006); Darrough v. State, 2013 Ark. 28 (per curiam). A circuit court’s denial of

habeas relief will not be reversed unless the court’s findings are clearly erroneous. Justus v. Hobbs,

2013 Ark. 149 (per curiam).

       In his brief-in-chief, appellant contends that he is entitled to habeas relief based on claims

of ineffective assistance of counsel and illegal detention. Both claims stem from his assertion

that the prosecuting attorney’s office made a plea offer prior to his capital-murder trial; that

counsel failed to communicate the offer to him; and that, if the offer had been communicated

to him, he would have accepted it. The only evidence offered by appellant in support of his

claims is a document that he obtained from the public defender’s office that consists of

notations of work that was done by the office in representing appellant. The final two entries

in the document read:

       7/22/92 Telephone this afternoon from Tommy Trammel advising that he was familiar
       with Jessie Buchanan from Gilmore and that he would talk to Jimbo to see if they could
       not agree to a reasonable offer in the case, since the killing actually occurred in Jessie’s
       house. I told him we would get somebody up there to see Jessie. TGM

       9/23/92 Approximately 1 week prior to his trial I discussed with JB the possibility of
       pleaing [sic] to manslaughter in exchange for a 10 year sentence and the defendant
       advised me at that time that he would not accept a suspended sentence to manslaughter

                                                  2
                                      Cite as 2014 Ark. 105

       or anything else. MGM

According to appellant, the referenced “Tommy Trammel” is a chief deputy sheriff, and “Jimbo”

is Prosecuting Attorney James “Jimbo” Hale.

       We do not address whether appellant states a cognizable claim for habeas relief because

he fails to provide any factual support for his allegations. The notation on July 22, 1992, does

not reflect that an offer was made by the prosecuting attorney. The notation on September 23,

1992, only evidences a discussion between counsel and appellant in which counsel brought up

the “possibility” of entering a plea to a reduced charge of manslaughter with appellant rejecting

consideration of entering into any plea agreement. There is no indication in the September 23

notation that the prosecuting attorney made such a plea offer to appellant. Moreover, even if

the notation could be construed to reflect that an offer was made by the prosecutor’s office, the

offer was communicated to appellant, and appellant rejected it.

       To the extent that appellant raised the argument on appeal that the circuit court erred in

failing to hold a hearing on the petition, we have noted that, while our statutory habeas-corpus

scheme contemplates a hearing if the writ is issued, there is no requirement that a petitioner be

given a hearing regardless of the content of the petition. Tolefree v. State, 2014 Ark. 26 (per

curiam); Strong v. Hobbs, 2013 Ark. 376 (per curiam). A hearing is not required on a habeas

petition, even when the petition alleges an otherwise cognizable ground, when probable cause

for the issuance of the writ is not shown by affidavit or other evidence. Tolefree, 2014 Ark. 26;

Evans v. State, 2010 Ark. 234 (per curiam). As appellant here failed to demonstrate probable

cause for the issuance of the writ, the circuit court was not required to hold a hearing.

       Order affirmed; motion moot.

       Jessie L. Buchanan, pro se appellant.

       Dustin McDaniel, Att’y Gen., by: Brad Newman, Ass’t Att’y Gen., for appellee.

                                               3
Cite as 2014 Ark. 105




         4